IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Municipality of Norristown                  :
                                            :
      v.                                    : No. 919 C.D. 2019
                                            : SUBMITTED: March 26, 2020
JAR Investments, Inc.,                      :
                  Appellant                 :


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ELLEN CEISLER, Judge (P)
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                            FILED: May 4, 2020

      JAR Investments, Inc. (JAR) appeals from an order of the Court of Common
Pleas of Montgomery County (trial court)1 granting judgment in favor of the
Municipality of Norristown (Norristown) for delinquent trash removal charges
relating to JAR’s three-unit rental property at 249 East Main Street in Norristown
(Property). A separate but similar appeal by JAR is pending before this Court
regarding another JAR rental property at 271 East Main Street in Norristown. That
appeal is Municipality of Norristown v. JAR Investments, Inc. (Pa. Cmwlth., No. 917
C.D. 2019) (JAR I). By order dated October 9, 2019, this Court denied JAR’s
application to consolidate the two appeals, because the trial court held separate
hearings (although much of the evidence in the first hearing was also considered as
evidence in the second hearing, see Reproduced Record at 210a, 257a), and issued
separate opinions. The two appeals were argued seriately and are being decided

      1
          The Honorable Bernard A. Moore, S.J., presided.
contemporaneously and consistently with each other. After thorough review, we
affirm the trial court’s order for the reasons set forth in our opinion in JAR I.



                                        __________________________________
                                        ELLEN CEISLER, Judge




                                           2
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Municipality of Norristown        :
                                  :
      v.                          : No. 919 C.D. 2019
                                  :
JAR Investments, Inc.,            :
                  Appellant       :



                                ORDER


      AND NOW, this 4th day of May, 2020, the order of the Court of Common
Pleas of Montgomery County is AFFIRMED.


                                  __________________________________
                                  ELLEN CEISLER, Judge